I concur. The real defense to this suit lies in the fact that the Federal court, on condemnation proceedings by the Kennecott Copper Company, permanently restrained and enjoined the plaintiff and the defendant from hindering or interfering with the occupation of the Kennecott Company to which the 1 Federal court through power of eminent domain gave the surface rights. The plaintiffs were made party defendants in that suit. The effect of that judgment was to cut off access to tunnel No. 8 and made it impossible for the defendants to permit entry by the plaintiffs and therefore useless for the power to furnish further supplies, powder and tools for the prosecution of the work. It is this defense of excusable breach as it is sometimes called that defeats the right of plaintiffs to recover. The fact that the Federal court found the interest of plaintiffs in the so-called "royalty lease" valueless simply is some evidence of that fact but whether it has the strength of res adjudicata not being between the same parties although all these parties were in as condemnees in that suit, need not be determined.
There was no showing in this suit that the defendants had connived with the Kennecott Copper Company nor yielded to its condemnation suit in bad faith in order to squeeze out the plaintiffs which had it been the case might have given rise to an action for the recovery of the reasonable            2 value of the work and labor they put into the 579 feet. I fail to see why the lower court gave plaintiffs even nominal damages of ten cents and why, after it recited that an injunction prevented both plaintiffs and defendant from using the surface right (which in turn prevented access to tunnel No. 8), it should not have found that the "lease" was virtually terminated by circumstances beyond the control of both plaintiffs and defendants and that plaintiffs' damages were already determined in the condemnation suit and that such was a valid defense on part of the defendant. But since there was no cross appeal, the judgment should be affirmed. *Page 172